Order filed, July 17, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00264-CV
                                 ____________

  WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                           Appellant

                                        V.

   E. BARGER MILLER, III AND REUNION POTASH COMPANY, Appellee
                           ____________

                               NO. 14-12-00318-CV
                                 ____________

                    REUNION POTASH COMPANY, Appellant

                                        V.

  WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                            Appellee


                      On Appeal from the 269th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2008-29234
                                         ORDER

       The reporter’s record in this case was due June 14, 2012, 2012. See Tex. R. App.
P. 35.1. On June 19, 2012, this court granted the court reporters request for extension of
time to file the record until July 16, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order Kathleen Keese, the official court reporter, to file the record in this
appeal on or before August 15, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Kathleen Keese does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM